      Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THE BIG GREEN EGG, INC.,

      Plaintiff,

v.
                                             Civil Action No.
aiyixiao, angrngp, Anhui Yaliya
Biotechnology Co., Ltd., Beijing
Arcbro Technology Ltd., C and C,
Carolynmgl, chenyingdi Store,
daicaihong1967, DeanMickpLmPiZ,
dkxnbffjckmdns, dunhuangz20201,
Earnestineagahh, Foshan Nanhai
Keyo BBQ Industry Co., Ltd.,
"Freeman Wells", fufanghua9,
Fujian Auplex Kamado Grill Co.,
Ltd., Fujian Minqing Hengxin
Electrical Co., Ltd., Fujian Steel Egg
Hardware Technology Co., Ltd.,
Fuzhou Kimstone Ceramic
Technology Co., Ltd., Fuzhou TOPQ
Ceramic Tech Co., Ltd., Guangdong
Reason Industrial Co., Ltd.,
Guangzhou Plato Industrial Co.,
Ltd., Guangzhou Tucson Industrial
Limited Co., Hangzhou Uniwise
International Co., Ltd., Harry's,
Hebei Quanheng Import And Export
Co., Ltd., huachenyuai,
huangzhiqiang66058, huiyi00, jeffrey
martin, JosephineHelenxXcS,
KerrNathanielyIaIa, lfw12302,
lfw12303, liangshan2020, mallshop,
MarcusLouisepTnUbN,

                                         1
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 2 of 16




MignonLionelwTzUt, Norr's, pa pa
fu 2, Paul Hoyt, pengqe52, Pro-Tech
Precision Machinery Co., Ltd.,
qiaocaijia0, Renee Harrington,
renpoyi6, RONGYAO FACTORY,
Seller Name, Shenzhen Yixin New
Energy Technology Co., Ltd.,
Sherryyy, Shijiazhuang Everfine Co.,
Ltd., Shop5209014, Shop5880602,
Shop910545360, Shop910715083,
Shop910901008, Shop910904046,
Sichuan Adventure Forest Leisure
Products Co., Ltd., Taizhou Yaxing
Plastic Industry Co., Ltd., Tonya D
Gordon, Tribe Retail, t-shirt017,
veumcathie1, w0nymd159, weangm,
Wuxi M.Y. Advanced Grill Co., Ltd.,
xdhgata, xiaoqing1998, Xinmao
electric Co., xinxiangyin6539,
yanbujiu7498, yitianxing, yiwu
Sneeceman Co., Yixing City Joye
Technology Co., Ltd., Yixing
Haohong Ceramics Co., Ltd., Yixing
Kairun Imp And Exp Co., Ltd., and
Yixing Mcd Oven Co., Ltd.,

       Defendants.


                                  COMPLAINT

      1)     This is an action for federal trademark infringement and

counterfeiting, and false designation of origin, in violation of 15 U.S.C. §§ 1051 et

seq., and common law trademark infringement and unfair competition.


                                          2
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 3 of 16




      2)     This Court has subject matter jurisdiction over the federal trademark

infringement, counterfeiting, and false designation of origin claims pursuant to

15 U.S.C. § 1121. This Court has supplemental jurisdiction over the remaining

common law claims pursuant to 28 U.S.C. § 1367.

      3)     This Court has personal jurisdiction over the Defendants because

Defendants, on information and belief, transact business within Georgia or have

committed a tortious injury within Georgia caused by an act or omission outside

the state and regularly do or solicit business, or engage in other persistent courses

of conduct, or derive substantial revenue from goods used or consumed in Georgia.

      4)     Alternatively, this Court has personal jurisdiction over the Defendants

pursuant to Federal Rule of Civil Procedure 4(k)(2) if any given Defendant is not

subject to the jurisdiction of any state’s court of general jurisdiction, because

exercising jurisdiction over each Defendant is consistent with the United States

Constitution and its laws.

      5)     Venue is appropriate in this judicial district pursuant to 28

U.S.C. § 1391 because a substantial part of the property that is the subject of the

action is situated in this district, and/or because the Defendants are subject to

personal jurisdiction in this district, and/or because Defendants do not reside in the

United States and, therefore, may be sued in any judicial district.

                                           3
       Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 4 of 16




                                THE PARTIES

      6)    The Big Green Egg, Inc. is a Georgia corporation with its principal

place of business at 3786 DeKalb Technology Pkwy, Atlanta, GA, 30340.

      7)    On information and belief, Defendants aiyixiao, angrngp, Anhui

Yaliya Biotechnology Co., Ltd., Beijing Arcbro Technology Ltd., C and C,

Carolynmgl, chenyingdi Store, daicaihong1967, DeanMickpLmPiZ,

dkxnbffjckmdns, dunhuangz20201, Earnestineagahh, Foshan Nanhai Keyo BBQ

Industry Co., Ltd., "Freeman Wells", fufanghua9, Fujian Auplex Kamado Grill

Co., Ltd., Fujian Minqing Hengxin Electrical Co., Ltd., Fujian Steel Egg Hardware

Technology Co., Ltd., Fuzhou Kimstone Ceramic Technology Co., Ltd., Fuzhou

TOPQ Ceramic Tech Co., Ltd., Guangdong Reason Industrial Co., Ltd.,

Guangzhou Plato Industrial Co., Ltd., Guangzhou Tucson Industrial Limited Co.,

Hangzhou Uniwise International Co., Ltd., Harry's, Hebei Quanheng Import And

Export Co., Ltd., huachenyuai, huangzhiqiang66058, huiyi00, jeffrey martin,

JosephineHelenxXcS, KerrNathanielyIaIa, lfw12302, lfw12303, liangshan2020,

mallshop, MarcusLouisepTnUbN, MignonLionelwTzUt, Norr's, pa pa fu 2, Paul

Hoyt, pengqe52, Pro-Tech Precision Machinery Co., Ltd., qiaocaijia0, Renee

Harrington, renpoyi6, RONGYAO FACTORY, Seller Name, Shenzhen Yixin New

Energy Technology Co., Ltd., Sherryyy, Shijiazhuang Everfine Co., Ltd.,

                                        4
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 5 of 16




Shop5209014, Shop5880602, Shop910545360, Shop910715083, Shop910901008,

Shop910904046, Sichuan Adventure Forest Leisure Products Co., Ltd., Taizhou

Yaxing Plastic Industry Co., Ltd., Tonya D Gordon, Tribe Retail, t-shirt017,

veumcathie1, w0nymd159, weangm, Wuxi M.Y. Advanced Grill Co., Ltd.,

xdhgata, xiaoqing1998, Xinmao electric Co., xinxiangyin6539, yanbujiu7498,

yitianxing, yiwu Sneeceman Co., Yixing City Joye Technology Co., Ltd., Yixing

Haohong Ceramics Co., Ltd., Yixing Kairun Imp And Exp Co., Ltd., and Yixing

Mcd Oven Co., Ltd. (“Defendants”) are foreign entities, associations, or

individuals with unknown locations, all of whom advertise and sell a variety of

goods through their virtual storefronts on various e-commerce marketplaces, such

as Alibaba, AliExpress, DHGate, Amazon, Ebay, and/or Wish (each a

“Marketplace” and collectively the “Marketplaces”).

      8)     Each Defendant is known to Plaintiff only by its unique Marketplace

name and ID number.

      9)     On information and belief, Defendants offer for sale, sell, and ship

goods to customers in the United States, including in this judicial district, through

their virtual storefronts on the Marketplaces.




                                          5
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 6 of 16




                                RELEVANT FACTS

                               Plaintiff’s Trademarks

      10)     Plaintiff is the well-known manufacturer of BIG GREEN EGG

barbecue smokers and grills and related products sold under various well-known

trademarks.

      11)     Plaintiff owns numerous federal trademark applications and

registrations for its valuable trademarks including, but not limited to BIG GREEN

EGG, EGG, EGGFEST, EGGSPERT, EGGHEAD, EGGCESSORIES, EGG

MATES, LITTLE GREEN EGG and a three-dimensional trademark consisting of

the color green applied to a kamado style grill and smoker. Attached hereto as

Exhibit A are true and correct copies of certificates of registration reflecting

Plaintiff’s federal trademarks (collectively, “Marks” or “Plaintiff’s Marks”).

      12)     Each of the registrations for Plaintiff’s Marks is valid and enforceable.

      13)     Plaintiff has used its Marks in commerce since as early as November

21, 1981 and has not abandoned any of the Marks.

      14)     As a result of Plaintiff’s extensive advertising and promotion of its

goods under Plaintiff’s Marks, Plaintiff’s Marks have achieved considerable

goodwill throughout the United States and the world.



                                           6
            Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 7 of 16




       15)      On information and belief, Defendants offer for sale and sell a wide

variety of goods to customers in the United States, including in this judicial

district.

       16)      On information and belief, Defendants routinely sell goods bearing

counterfeit or infringing marks of well-known trademark owners.

       17)      On information and belief, Defendants hide their true identities by

using aliases, withholding or providing false contact information, or otherwise

using false and deceptive means to avoid detection.

       18)      Defendants are using in commerce colorable imitations of one or more

of Plaintiff’s Marks, or marks that are confusingly similar to one or more of

Plaintiff’s Marks, on or in connection with the advertising and sale of goods that

are similar to or compete with Plaintiff’s well-known goods.

       19)      Defendants are advertising and selling goods bearing counterfeit or

infringing copies of Plaintiff’s Marks through their respective virtual storefronts on

the Marketplaces.

       20)      Plaintiff and/or the undersigned counsel have reviewed all of the

product listings at issue for each Defendant and confirmed that (a) each Defendant

is using a spurious mark which is identical with or substantially indistinguishable

from one or more of Plaintiff’s Marks on non-genuine reproductions of Plaintiff’s

                                            7
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 8 of 16




goods; or (b) each Defendant is using a mark confusingly similar to one or more of

Plaintiff’s Marks in association with the marketing or sale of other goods and in

such a manner as to confuse customers into believing the goods are genuine.

      21)    None of the Defendants are authorized to offer for sale or sell goods

bearing any of Plaintiff’s Marks. Genuine goods bearing Plaintiff’s Marks may be

purchased only from Plaintiff directly or from authorized retailers.

      22)    Based on the undersigned counsel’s experience prosecuting similar

cases, Defendants likely operate multiple virtual storefronts within and across

multiple Marketplaces, are related to the manufacturers or suppliers of the

counterfeit and/or infringing goods, coordinate with each other to acquire, market,

sell, and distribute counterfeit and/or infringing goods, sell the counterfeit and/or

infringing goods through the same limited number of e-commerce marketplace

platforms that are well-known as sources of counterfeit and/or infringing goods,

share images and information about the counterfeit and/or infringing goods for use

on their Marketplace storefronts, and participate in on-line forums dedicated to

informing Marketplace sellers of new lawsuits and sharing defense and settlement

strategies, and, therefore, form a “chain of distribution.”

      23)    As members of a “chain of distribution” of counterfeit and/or

infringing goods, Defendants are liable as joint tortfeasors.

                                           8
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 9 of 16




                                      COUNT I.

            INFRINGEMENT OF A REGISTERED TRADEMARK
                   IN VIOLATION OF 15 U.S.C. § 1114

      24)    Paragraphs 1-23 are realleged and incorporated herein by reference.

      25)    Defendants are using marks or symbols in commerce that are likely to

cause confusion, or to cause mistake, or to deceive, and likely to cause purchasers

and potential purchasers to falsely believe that Defendants’ goods are sponsored

by, approved by, or affiliated with Plaintiff, or that Plaintiff’s goods are sponsored

by, approved by, or affiliated with Defendants.

      26)    Defendants are using in commerce marks or symbols that are identical

to, substantially indistinguishable from, colorable imitations of, or confusingly

similar to Plaintiff’s Marks, and the unauthorized use of Plaintiff’s Marks by

Defendants in commerce is likely to cause damage and other irreparable injury to

Plaintiff unless such use is enjoined by this Court, Plaintiff having no adequate

remedy at law.

      27)    Defendants’ use of marks in commerce that are identical to,

substantially indistinguishable from, colorable imitations of, or confusingly similar

to Plaintiff’s Marks constitutes an infringement of Plaintiff’s rights in and to its

federally registered Marks in violation of 15 U.S.C. § 1114.


                                           9
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 10 of 16




      28)    After a reasonable opportunity for further investigation and discovery,

it is likely the evidence will show that Defendants’ aforesaid acts have been and

are being committed with knowledge of Plaintiff’s Marks, and that such acts are

likely to cause confusion, or to cause mistake, or to deceive. Defendants’ acts are

therefore intentional, willful, and are maliciously calculated to cause confusion, to

cause mistake, or to deceive. As such, this is an exceptional case.

      29)    In accordance with 15 U.S.C. § 1117, Plaintiff is entitled to recover

from Defendants: (1) their profits, (2) any damages sustained by Plaintiff, and (3)

the costs of the instant action. Further, based upon the nature of Defendants’

violation of Plaintiff’s trademark rights, Plaintiff is entitled to reasonable

attorney’s fees, treble damages, and/or enhanced profits.

      30)    Plaintiff is further entitled to an award of three times its damages or

Defendants’ profits for those Defendants found to be intentionally using a

counterfeit mark, pursuant to 15 U.S.C. § 1117(b).

      31)    Alternatively, Plaintiff may elect at any time before judgment to

recover, instead of actual damages or profits, an award of statutory damages of not

less than $1,000 or more than $2,000,000 per counterfeit mark per type of good

sold or offered for sale.



                                           10
       Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 11 of 16




      32)    Plaintiff has been or is likely to be irreparably damaged by

Defendants’ use of counterfeit and/or infringing marks in the United States and

will continue to be irreparably damaged unless such use is immediately and

permanently enjoined by this Court.

                                     COUNT II.

            FEDERAL UNFAIR COMPETITION IN VIOLATION OF
                          15 U.S.C. § 1125(a)

      33)    Paragraphs 1-23 are realleged and incorporated herein by reference.

      34)    In marketing and selling their goods in commerce in the United States,

Defendants have used in connection with their goods a false designation of origin

that is likely to cause confusion, to cause mistake, or to deceive others to believe

that Defendants’ goods are sponsored by, approved by, originate with, or are

affiliated with Plaintiff, or that Plaintiff’s goods are sponsored by, approved by,

originate with, or are affiliated with Defendants. Defendants have caused their

goods to be offered for sale in commerce with knowledge of such false designation

of origin or description or representation.

      35)    Defendants have willfully promoted in commerce the sale of their

goods in a manner so as to falsely designate an origin or an association with

Plaintiff or with Plaintiff’s Marks, so as to be likely to cause confusion or mistake

among purchasers as to the true origin, source, sponsorship, or affiliation of
                                         11
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 12 of 16




Plaintiff’s or Defendants’ goods, all to Defendants’ profit and to Plaintiff’s

damage.

      36)    Plaintiff has been and/or will be irreparably damaged by the use of

such false designation and/or representation and will continue to be irreparably

damaged unless Defendants are preliminarily and permanently enjoined by this

Court, Plaintiff having no adequate remedy at law.

      37)    Defendants’ acts constitute unfair competition, false designation of

origin, and false description in violation of 15 U.S.C. § 1125(a).

      38)    In accordance with 15 U.S.C. § 1117, Plaintiff is entitled to recover

from Defendants: (1) their profits, (2) any damages sustained by Plaintiff, and (3)

the costs of the instant action. Further, based upon the willful nature of

Defendants’ violation of Plaintiff’s trademark rights, Plaintiff is entitled to

reasonable attorney’s fees and the trebling of such profits or damages.

                                     COUNT III.

     COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR
                     COMPETITION

      39)    Paragraphs 1-23 are realleged and incorporated herein by reference.

      40)    Defendants’ use of marks that are confusingly similar to Plaintiff’s

Marks, in connection with goods which are the same as or are competitive with the

goods of Plaintiff, is likely to cause confusion, to cause mistake, and to deceive.
                                           12
       Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 13 of 16




      41)    Defendants are offering their goods for sale with full knowledge of

Plaintiff’s Marks.

      42)    Defendants have promoted and offered for sale their goods in such a

manner as to suggest an association, affiliation, or sponsorship with, or approval by

Plaintiff, or so as to cause, or be likely to cause, confusion or mistake among

purchasers as to the origin or sponsorship of Plaintiff’s or Defendants’ goods, all to

Defendants’ profit and to Plaintiff’s damage.

      43)    The aforesaid conduct of Defendants constitutes infringement of

Plaintiff’s common law rights in and to Plaintiff’s Marks and further constitutes

common law unfair competition, all of which has irreparably damaged and/or will

irreparably damage Plaintiff, together with its goodwill and reputation, unless

Defendants are enjoined and restrained by this Court, Plaintiff having no adequate

remedy at law.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for a judgment of the Court as follows:

      1)     That Defendants, and those persons in active concert or participation

with Defendants, be preliminarily and permanently enjoined and restrained from

advertising, offering for sale, or selling any goods under or in connection with

Plaintiff’s Marks or any other designation, trademark, or service mark that is likely

                                         13
       Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 14 of 16




to cause confusion, mistake, or deception as to the source or sponsorship of

Plaintiff’s or Defendants’ goods, or from otherwise infringing Plaintiff’s Marks;

      2)    That an accounting be conducted and judgment be rendered against

Defendants for:

            a)       all profits received by Defendants from the sale of goods under

      or in connection with Plaintiff’s Marks in the United States;

            b)       all damages in an amount proven at trial from, inter alia,

      Defendants’ trademark infringement, unfair competition, false designation of

      origin and false description or representation, pursuant to 15 U.S.C. § 1051

      et seq.; and

            c)       any other actual and compensatory damages in an amount not

      presently known but to be computed during the pendency of this action.

      3)    That any damages assessed against Defendants for trademark

infringement and unfair competition be trebled as provided by 15 U.S.C. § 1117,

and any profits be enhanced as warranted;

      4)    Alternatively, that Plaintiff be awarded statutory damages from each

Defendant found to be using a counterfeit mark of no less than $1,000 and no more

than $2,000,000 per mark per type of good sold;



                                          14
        Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 15 of 16




      5)     That Defendants be directed to file with the Court and serve upon

Plaintiff, no later than thirty (30) days after the issuance of an injunction, a report

in writing and under oath, setting forth in detail the manner and form in which each

has complied with the injunctions requested in the immediately preceding

paragraphs and any other provision of this Court’s Order;

      6)     That Plaintiff have and recover its costs in this suit, including but not

limited to reasonable attorney’s fees and expenses; and

      7)     That Plaintiff have such other and further relief as this Court may

deem just and proper.

      Dated: November 20, 2020.

                                             Respectfully submitted,

                                             THE SLADKUS LAW GROUP


                                             s/Jason H.Cooper
                                             Carrie A. Hanlon
                                             Ga. Bar No. 289725
                                             E-mail: carrie@sladlaw.com
                                             Jeffrey B. Sladkus
                                             Ga. Bar No. 651220
                                             E-mail: jeff@sladlaw.com
                                             Jason H. Cooper
                                             Ga. Bar No. 778884
                                             E-mail: jason@sladlaw.com
                                             Bao-Ngoc Kim Dang
                                             Ga. Bar No. 781673

                                           15
Case 1:20-cv-04757-TWT Document 1 Filed 11/20/20 Page 16 of 16




                               E-Mail: kim@sladlaw.com

                               1397 Carroll Drive
                               Atlanta, GA 30318
                               Telephone: (404) 252-0900
                               Facsimile: (404) 252-0970

                               Attorneys for Plaintiff




                             16
